Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surfacing part” must be numbered or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a surfacing part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “surfacing part” has been showed in Fig. 3, but without a disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In Reference to Claim 1
Claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “surfacing part” has not been structurally disclosed.  It has been disclosed by its function only.  The Office interprets the surfacing part can be anything projected from the surface of the scroll.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
In Reference to Claims 2-20
Claims 2-20 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent 953584 to Okada (the art rejection is made based on the respective English translation by J-Piat Pat).
In Reference to Claim 1
Okada discloses a compressor comprising: an orbiting scroll (Fig. 11, 7) having an orbiting scroll wrap; a fixed scroll (Fig. 11, 8) having a fixed scroll wrap; and a surfacing part (Fig. 1, 25)  that is disposed at the orbiting scroll wrap or the fixed scroll wrap and that reduces a distance between the orbiting scroll wrap and the fixed scroll wrap (As showed in Fig. 3).
In Reference to Claim 2
Okada discloses the distance between the orbiting scroll wrap and the fixed scroll wrap is uniform except for an area including the surface part and areas at ends of the orbiting scroll wrap and the fixed scroll wrap. (As showed in Fig. 3, the thickness of both wraps are uniform, therefore, the only portion with a smaller gap is the section with the surfacing part, the rest portion will have a uniformed distance between the orbiting and the fixed scroll)
In Reference to Claim 4
Okada discloses the orbiting scroll and the fixed scroll are configured to make four contact points (As showed in Fig. 1) between the orbiting scroll wrap and the fixed scroll wrap based on the orbiting scroll orbiting with respect to the fixed scroll.
In Reference to Claim 5
Okada discloses the surfacing part is disposed at one of the contact points (Okada discloses the surfacing parts are sealing elements, therefore, they are contact points)
In Reference to Claim 17
Okada discloses the surfacing part is disposed at either the fixed scroll wrap or the orbiting scroll wrap. (As showed in Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of US Patent Publication 2016/0053759 to Choi et al (Choi).
In Reference to Claim 18
Okada discloses the surfacing parts are formed on the scroll surface.
Okada does not specify the orbiting or the fixed scroll.
Choi teaches the protrusion parts being formed on both the orbiting and the fixed scrolls (Fig. 7 as showed)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Okada to incorporate teachings from Choi.  Doing so, would result in the surfacing parts are formed on both of the orbiting scroll and the fixed scroll.  Both inventions are in the same field of endeavor, Choi teaches a method of reducing the compression loss during the operation (Paragraph 6 of Choi).
Claims 6-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada.
In Reference to Claim 6
Okada discloses the surfacing parts arranged on the surface of the scroll to provide sealing between scrolls.
Okada does not provide a detail how the surfacing parts are arranged along the scroll surfaces.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have multiple sealing element arranged in different sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
In Reference to Claims 7-13
Okada discloses the claimed invention except for the arrangement of surface parts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the surface parts in the inner surface as well as the outer surface of the scroll, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In Reference to Claims 19 and 20
Okada discloses the surfacing parts arranged on the surface of the scroll to provide sealing between chambers.
Okada does not teach the contacting area of the surfacing parts.
According to MPEP 2144.04, IV Changes in size, shape, or sequence of adding ingredients, A. Changes in Size/ Proportion, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Okada discloses the surfacing part is for providing a seal, and it is well known in the art that a higher pressure requires a higher seal.  A larger contacting area will provide a larger seal force between two contacting surfaces.  Therefore, the size of the surfacing part will be determined by the pressure in the compression chamber.
Allowable Subject Matter
Claims 3 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2004/0067147 to Nakane and US Patent Publication 2008/0159894 to Kanemoto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/25/22